 



Exhibit 10.1     
EMPLOYMENT AGREEMENT
(for Donald Wallroth)
     THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of August 13,
2007 (the “Effective Date”), is made by and between Molecular Insight
Pharmaceuticals, Inc., a Massachusetts corporation having its principal place of
business at 160 Second Street, Cambridge, Massachusetts 02142 (the “Employer”),
and Donald Wallroth (the “Employee”).
WITNESSETH:
     WHEREAS, the Employer is engaged in the business of developing and
marketing imaging pharmaceuticals which detect human disease; and
     WHEREAS, the Employee possesses the experience necessary in administration
and general and active supervision and direction of the daily operations of a
biopharmaceutical business in order to fulfill the responsibilities as Chief
Financial Officer of the Employer; and
     WHEREAS, the Employer desires to employ the Employee, and the Employee
desires to be employed by the Employer, all in accordance with the terms and
provisions of this Agreement.
     NOW, THEREFORE, in consideration of the covenants and promises hereinafter
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Employer and the Employee
represent, covenant and agree as follows:
     1.      Employment. The Employer hereby employs the Employee to serve as
Chief Financial Officer in accordance with the terms and provisions of this
Agreement, and the Employee hereby accepts such employment with the Employer.
     2.      Term. The term of this Agreement shall commence on the Effective
Date and shall continue until this Agreement is terminated as hereinafter
provided.
     3.      Compensation. As compensation for all services rendered by the
Employee to the Employer pursuant to this Agreement, the Employer shall pay to
the Employee the following amounts during the term of this Agreement:
               (a)      Base Compensation. The Employer shall pay to the
Employee base compensation at no less than the rate set forth on Schedule A
attached hereto and herein incorporated by reference (the “Base Compensation”).
The Base Compensation shall be payable pursuant to the Employer’s standard
payroll practices, except as otherwise noted on Schedule A. The Base
Compensation shall be reviewed by the compensation committee of the Board of the
Employer annually and increases in the Base Compensation, if any, shall be
evidenced by the updating and initialing of Schedule A by both parties hereto.

 



--------------------------------------------------------------------------------



 



               (b)      Incentive Bonus. In addition to the Base Compensation,
the Employee shall be eligible to receive an annual fiscal year incentive bonus
with a maximum annual amount equal to thirty percent (50%) of the then current
Base Compensation (the “Incentive Bonus”). Payment of the Incentive Bonus shall
be subject to the discretion of the Board and will be based upon accomplishment
of goals provided to the Employee by the Chief Executive Officer (“CEO”) from
time to time and based upon revenue growth, profitability and achievement of
specific corporate milestones. The Board may elect to award the Incentive Bonus
to the Employee in cash or in the Employer’s capital stock (at its then-current
fair market value), but a capital stock bonus requires the consent of the
Employee.
     4.      Vacation and Employee Benefits.
               (a)      Vacation. The Employee shall be entitled to an annual
paid vacation equal to four (4) weeks annually. Vacation shall be taken at such
times so as not to interfere with the proper operation of the Employer’s
business.
               (b)      Benefits Generally. The Employee shall be entitled to
receive and participate in such employee benefits as the Employer shall from
time to time determine to provide to its executives generally.
     5.      Stock Incentives.
               (a)      Options. Pursuant to the provisions of the Employer’s
2006 Equity Incentive Plan, as may be amended from time to time (the “Plan”),
and subject to approval of the Employer’s Board of Directors or its Compensation
Committee, the Employee will be granted an option to purchase 200,000 shares of
the Employer’s Common Stock (the “Options”) at an exercise price equal to the
fair market value per share on the date of grant (as determined by the
Employer’s Board of Directors or its Compensation Committee pursuant to the
Plan), with such Options to be subject further to the terms and conditions of
the Plan and a separate option agreement.
               (b)      Vesting. Of the Options, 150,000 will be subject to the
Employer’s four (4) year vesting schedule with 25% vesting on each anniversary
of the Employee’s date of hire or a date designated by the Employer’s Board of
Directors or its Compensation Committee (“Time Options”) and 50,000 will be
subject to vesting on the satisfaction of certain performance milestones
(“Performance Options”) to be set forth in the applicable separate option
agreement. In the event of a Change of Control (as defined below), all of the
unvested Time Options and Performance Options shall vest immediately prior to
Change in Control, provided that the Employee is still employed by the Employer
on the date of such Change of Control, or is then receiving a Severance Package.
               (c)      Change of Control. Treatment of options on a Change of
Control (as defined in the Plan) will be as set forth in the applicable separate
option agreement.
     6.      Description of Duties. During the term of this Agreement, the
Employee shall be the Chief Financial Officer of the Employer and shall:

2



--------------------------------------------------------------------------------



 



               (a)      Devote on a full time basis all necessary time, best
efforts, professional skills, attention and energies to the fulfillment of the
duties customarily associated with such position and the accomplishment of the
goals provided by the CEO of the Employer to the Employee from time to time; and
               (b)      Act in accordance herewith, and in all accounts be
responsible and responsive to the Board of Directors and CEO of Employer.
     7.      General Services. During the term of this Agreement, the Employee
shall:
               (a)      Observe the Employer’s policies and standards of
conduct, as well as customary standards of business conduct, including any
standards prescribed by law or regulation;
               (b)      Perform his duties hereunder in a manner that preserves
and protects the Employer’s business reputation; and
               (c)      Do all things and render such services as may be
necessary or beneficial in carrying out any of the foregoing.
     8.      Non-Disclosure of Proprietary or Confidential Information and
Confidential Communications. For the purposes of this Section 8, the term
“Employer” shall include, and the protections granted the Employer hereunder
shall extend to any other entities now or hereinafter affiliated, acquired or
created by the Employer. The Employee recognizes and acknowledges that the
marketing plans and business strategy, the names and addresses of the Employer’s
customers, the particular needs and application of such customers for diagnostic
imaging techniques, the names and addresses of the Employer’s suppliers, the
Employer’s purchasing history with its suppliers, the names and other pertinent
data concerning the persons employed by the Employer’s suppliers who are
responsible for supplying the Employer with products and services, the
Employer’s proprietary computer software programs, trade secrets and any other
confidential and proprietary information concerning the business or affairs of
the Employer (including but not limited to marketing and business plans and
strategies, research protocols, procedures data, results, and cost information)
(hereinafter collectively referred to as the Confidential Information)
constitute a valuable, proprietary, special and unique asset of the Employer’s
business. The Employee further recognizes and acknowledges that any
communications, whether written, oral or otherwise, that the Employer or any of
the Employer’s employees has with the Employer’s existing or prospective
customers and clients and affiliated research institutions and scientists are
extremely confidential (hereinafter the “Confidential Communications”). The term
Confidential Information shall exclude any information that has been made public
through no fault of the Employee.
     The Employee shall not, for any reason whatsoever, during or after the
termination of his employment with the Employer, use, disclose or allow access
to, for his own benefit or for that of another, the Confidential Information or
the Confidential Communications (or any part

3



--------------------------------------------------------------------------------



 



thereof) to any person, firm, corporation, association or other entity for any
reason or for any purpose whatsoever.
     In the event of a breach or threatened breach by the Employee of the
provisions of this Section, the Employer shall be entitled to an injunction
restraining the Employee from so using, disclosing or allowing access to, in
whole or in part, the Confidential Information and the Confidential
Communications or from rendering any services to any person, firm, corporation,
association or other entity to whom the Confidential Information or the
Confidential Communications, in whole or in part, have been disclosed or are
threatened to be disclosed. Nothing herein shall be construed as prohibiting the
Employer from pursuing any other remedies available to the Employer for such
breach or threatened breach, including, but not limited to, the recovery of
damages and reasonable attorneys’ fees from the Employee.
     Upon termination of this Agreement by either party for any reason, the
Employee shall return to the Employer any of the Confidential Information,
Confidential Communications, charts, company literature, reports, Employer
credit cards or other proprietary materials of the Employer then in the
Employee’s possession and all other materials of the Employer which the Board of
Directors of the Employer requests the Employee to so return.
     This Section shall in all respects survive any termination of this
Agreement and shall remain in full force and effect thereafter. In the event
that any provision of this Section 8 shall conflict with any term or condition
of any other confidentiality agreement between the Employer and the Employee,
then the more restrictive provision shall be deemed to apply in order to
accomplish the purposes of this Section 8 and such other agreements, that being
to protect the Employer’s Confidential Information and Confidential
Communications.
     In the event of the Employee’s breach of this Section 8, the Employee shall
immediately and irrevocably forfeit future payments under the Severance Package
as hereinafter defined in Section 15. Nothing in this paragraph shall be
construed to limit or cap the Employer’s damages in the event of a breach of
this Section 8.
     9.      Covenant Not to Compete; Non-Solicitation of Employees and
Customers. For the purposes of this Section 9, the term “Employer” shall
include, and the protections granted the Employer hereunder shall extend to any
other entities now or hereinafter affiliated, acquired or created by the
Employer. The Employee agrees that while employed by the Employer and for a
continuous period of one (1) year following the date of the termination of his
employment with the Employer either voluntarily without “Good Reason” or
involuntarily by the Company for “cause” (the “Restricted Period”), he shall not
(without the express prior written consent of the Board of Directors of the
Employer), directly or indirectly, compete with the Employer. In construing the
foregoing prohibition, the Employee shall be deemed to be competing with the
Employer if he shall become self-employed in, or accept employment with, consult
with, render services to or become associated with, own, manage, operate, join,
control, or participate in the ownership, management, operation, or control of,
or be connected in any material manner with, or directly or indirectly enter
into the employment of, or make a substantial investment in, any corporation,
partnership, proprietorship or other type of business organization or entity
which engages in, any business (a “Competing Business”) involving the sale,
distribution, development

4



--------------------------------------------------------------------------------



 



or research concerning diagnostic imaging of the human cardio-vascular system or
other lines of the Employer which directly and materially competes with the
product lines in or with which the Employer is then currently involved.
     The Employee further agrees that, during his employment with the Employer
and during the Restricted Period, he shall not solicit any of the Employer’s
employees, existing customers or prospective customers (of which the Employee is
then currently aware), affiliated research institutions or scientists, on behalf
of himself or any Competing Business.
     This Section 9 shall in all respects survive any termination of this
Agreement and shall remain in full force and effect during the Restricted
Period.
     In the event of the Employee’s breach of this Section 9 during the
Restricted Period, the Employee shall immediately and irrevocably forfeit future
payments to the Employee under the Severance Package as hereinafter defined in
Section 15.
     10.      Assignment of Rights. Any and all information, data, inventions,
discoveries, materials, notebooks and other work product which the Employee
conceives, develops or acquires during his employment with the Employer, which
directly or indirectly relates to work performed for the Employer, shall be the
sole and exclusive property of the Employer. The Employee shall promptly execute
any and all documents necessary and take such further actions as the Employer
may deem necessary to assign any and all of the Employee’s right, title and
interest in such property to the Employer.
     11.      Intellectual Property. For the purposes of this Section 11, the
term “Employer” shall include, and the protections granted the Employer
hereunder shall extend to any other entities now or hereinafter affiliated,
acquired or created by the Employer. During the Employee’s employment at the
Employer, the Employee shall promptly assist with and execute any and all
applications, assignments or other documents which an officer or director of the
Employer shall deem necessary or useful in order to obtain and maintain patent,
trademark or other intellectual property protection for the Employer’s products
or services. After the termination date of his employment with the Employer, the
Employee shall use reasonable efforts to assist the Employer on intellectual
property matters as they relate to his employment, and the Employer shall
reasonably compensate the Executive for his time and expense.
     12.      Documents, Records, etc. All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Employee by the Employer or are produced
by the Employee in connection with the Employee’s employment will be and remain
the sole property of the Employer. The Employee will return to the Employer all
such materials and property as and when requested by the Employer. In any event,
and whether or not the Employer so specifically requests, the Employee will
return all such materials and property immediately upon termination of the
Employee’s employment for any reason. The Employee will not retain any such
material or property or any copies thereof after such termination.

5



--------------------------------------------------------------------------------



 



     13.     Third-Party Agreements and Rights. The Employee hereby confirms
that he is not bound by the terms of any agreement with any previous employer or
other party which restricts in any way the Employee’s use or disclosure of
information or the Employee’s engagement in any business. The Employee
represents to the Employer that the Employee’s execution of this Agreement, the
Employee’s employment with the Employer and the performance of the Employee’s
proposed duties for the Employer will not violate any obligations the Employee
may have to any such previous employer or other party. In the Employee’s work
for the Employer, the Employee will not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other party, and the Employee will not bring to the premises of the Employer any
copies or other tangible embodiments of nonpublic information belonging to or
obtained from any such previous employer or other party.
     14.     Restricted Activities. During the term of this Agreement, the
Employee shall not engage in any business activities or ventures outside of the
business activities of the Employer without the express prior written consent of
the Employer’s Board; provided, however, that nothing in this Agreement shall be
construed as preventing the Employee from:
               (a)      investing the Employee’s assets in any company or other
entity in a manner not prohibited by Section 9 and in such form or manner as
shall not require any material activities on the Employee’s part in connection
with the operations or affairs of the companies or other entities in which such
investments are made; or
               (b)      engaging in religious, charitable or other community or
non-profit activities that do not impair the Employee’s ability to fulfill the
Employee’s duties and responsibilities under this Agreement.
     15.     Termination.
               A.      Termination Without Cause.
                         (a)      Notwithstanding anything herein to the
contrary, this Agreement may be terminated by either the Employer or the
Employee, at any time, without cause; provided, however, that the party desirous
of terminating this Agreement shall give the other party prior written notice of
such termination. In either event, the Employer may determine the Employee’s
final day of employment hereunder. The date specified in any notice of
termination as the Employee’s final day of employment shall be referred to
herein as the Termination Date.
                         (b)      In the event that the Employer (by act of its
Board) terminates this Agreement without cause pursuant to this subsection
(A) of Section 15, or the Employee voluntarily resigns for Good Reason (defined
below), then the Employee shall be entitled to receive severance pay equal to
the Base Compensation rate as of the Termination Date in equal monthly
installments for a period of twelve (12) months (the “Post-Termination Period”)
which payments shall commence six (6) months after the Termination Date and
continue for the twelve (12) months thereafter (the “Severance Package”). The
Employer also agrees to make available to the Employee, as part of the Severance
Package, continuation of group health plan benefits to the extent authorized by
and consistent with 29 U.S.C. § 1161 et seq. (commonly known as

6



--------------------------------------------------------------------------------



 



“COBRA”), and any other benefits the Employee is receiving as of the Termination
Date with the cost of the regular premium for such benefits shared in the same
relative proportion by the Employer and the Employee as in effect on the
Termination Date. The Employee acknowledges that receipt of the Severance
Package is conditioned upon the prior execution and delivery of a Separation
Agreement and General Release that contains a general release of claims against
the Employer.
                         (c)      For purposes of this Agreement, “Good Reason”
shall mean:
                                   (i)      a reduction of the Employee’s Base
Compensation or insurance benefits other than a reduction approved by the
Employee in writing; or
                                   (ii)     a significant change in the
Employee’s title, responsibilities and/or duties which constitutes, when
compared to the Employee’s title, responsibilities and/or duties as of the
Effective Date, a demotion; or
                                   (iii)    the relocation of the offices at
which the Employee is principally employed as of the Effective Date to a
location more than fifty (50) miles from such office, which relocation is not
approved by the Executive.
                         (d)      In the event of the Employee’s voluntary
termination, then the Employee shall, at the request of the Board of the
Employer, continue as an employee of the Employer for an additional thirty
(30) day period after the Termination Date for the purpose of assisting the
Employer in locating and training a suitable replacement for the Employee.
During such additional period, the Employee shall be entitled to full
compensation and benefits and the Employee shall continue to be bound by all of
the terms contained herein. Any such extended term shall extend the
Post-Termination Period by an equal number of days.
               B.      Termination With Cause.
                         (a)      The Employer (by act of its Board) may
terminate this Agreement immediately for “cause” by giving written notice to the
Employee. As used herein, the term “cause” shall mean the Employee’s:
(i) addiction to illegal drugs; (ii) willful failure or refusal to perform his
duties hereunder after written notice from the Board and an opportunity to cure;
(iii) knowing acts of dishonesty which materially adversely affect the Employer;
(iv) indictment for a felony or crime involving moral turpitude, fraud,
embezzlement or misrepresentation. In the event that this Agreement is
terminated pursuant to this subsection (B), the Employee forfeits and shall not
be entitled to the Severance Package, or other benefits or bonus of any kind
whatsoever for any period after the Termination Date set forth in the notice
given by the Employer to the Employee.
               C.      Disability.
                         (a)      If the Employee shall be disabled so as to be
unable to perform the essential functions of the Employee’s then existing
position or positions under this Agreement, the Employer may remove the Employee
from any responsibilities and/or reassign the Employee to another position with
the Employer during the period of such disability. If the period of

7



--------------------------------------------------------------------------------



 



disability extends for more than six (6) months, the Employer may terminate the
Employee’s employment without further liability on the part of the Employer,
except that the Employee shall be entitled to the Severance Package. The
Employer may elect, at its sole discretion, to purchase a disability insurance
package for the Employee. In the event that the Employer so elects to purchase a
disability insurance package and the Employee subsequently becomes entitled to
payments of the disability insurance benefit, any payments pursuant to the
Severance Package, as defined in this Section 15, or payments of salary by the
Employer will be reduced by the amount of the disability insurance benefit
payments received by the Employee.
               (b)      If any question shall arise as to whether during any
period the Employee is disabled so as to be unable to perform the essential
functions of the Employee’s then existing position or positions, the Employee
may, and at the request of the Employer shall, submit to the Employer a
certification in reasonable detail by a physician selected by the Employer, to
whom the Employee or the Employee’s guardian has no reasonable objection, as to
whether the Employee is so disabled or how long such disability is expected to
continue, and such certification shall, for the purposes of this Agreement, be
conclusive of the issue. The Employee shall cooperate with any reasonable
request of the physician in connection with such certification. If such question
shall arise and the Employee shall fail to submit such certification, the
Employer’s determination of such issue shall be binding on the Employee. Nothing
in this Section 15(c) shall be construed to waive the Employee’s rights, if any,
under existing law including, without limitation, the Family and Medical Leave
Act of 1993, 29 U.S.C. 2601, et seq. and the Americans with Disabilities Act, 42
U.S.C. 12101 et seq.
     D.      Death or Retirement. The Employee’s employment under this Agreement
will be deemed to have terminated without further liability on the part of the
Employer if the Employee dies or retires.
     E.      Certain Termination Benefits. Unless otherwise specifically
provided in this Agreement or otherwise required by law, all compensation and
benefits payable to the Employee under this Agreement shall terminate on the
date of termination of the Employee’s employment under this Agreement.
     F.      No Right to Continuing Employment. The Employee agrees that nothing
contained in this Agreement shall be construed to give the Employee a right to
continuing employment beyond the Termination Date.
     16.     Litigation and Regulatory Cooperation. During and after the
Employee’s employment, the Employee shall cooperate fully with the Employer in
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Employer which relate
to events or occurrences that transpired while the Employee was employed by the
Employer. The Employee’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Employer at mutually convenient times. During and after the Employee’s
employment, the Employee also shall cooperate fully with the Employer in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or

8



--------------------------------------------------------------------------------



 



occurrences that transpired while the Employee was employed by the Employer. The
Employer shall reimburse the Employee for any reasonable out-of-pocket expenses
incurred in connection with the Employee’s performance of obligations pursuant
to this Section 16.
     17.      Injunction. The Employee agrees that it would be difficult to
measure any damages caused to the Employer which might result from any breach by
the Employee of the promises set forth in Section 8, and that in any event money
damages would be an inadequate remedy for any such breach. Accordingly, the
Employee agrees that if the Employee breaches, or proposes to breach, any
portion of this Agreement, the Employer shall be entitled, in addition to all
other remedies that it may have, to an injunction or other appropriate
preliminary equitable relief to restrain any such breach without showing or
proving any actual damage to the Employer.
     18.      No Assignment. The Employee acknowledges that the services to be
rendered by him pursuant to this Agreement are unique. Accordingly, the Employee
shall not assign any of his rights or delegate any of his duties or obligations
under this Agreement.
     19.      Severability. Subject only to the reformation of time,
geographical and occupational limitations as set forth in Section 20 hereof, all
of the terms and provisions contained in this Agreement are severable and, in
the event that any portion or provision of this Agreement (including, without
limitation, any portion or provision of any section of this Agreement) shall to
any extent be deemed unenforceable or invalid by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared unenforceable or invalid, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
     20.      Reformation of Time Geographical and Occupational Limitations. In
the event that any provision in this Agreement is held to be unenforceable by a
court of competent jurisdiction because it exceeds the maximum time,
geographical or occupational limitations permitted by applicable law, then such
provision(s) shall be and hereby are reformed to the maximum time, geographical
and occupational limitations as may be permitted by applicable law.
     21.      Specific Performance. Both parties recognize that the services to
be rendered under this Agreement by the Employee are special, unique and of an
extraordinary character, and that in the event of breach by the Employee of the
terms or conditions of this Agreement to be performed by him, the Employer shall
be entitled, if it so elects, to institute and prosecute proceedings in any
court of competent jurisdiction, either at law or in equity, to obtain damages
for any breach of this Agreement to enforce the specific performance thereof by
the Employee, or to enjoin the Employee from engaging in such activity, but
nothing contained herein shall be construed to prevent such other remedy in the
courts, in case of any breach of this Agreement by the Employee, as the Employer
may elect to invoke.
     22.      Massachusetts Law: Choice of Forum. This Agreement shall be
governed, construed and interpreted by, and in accordance with, the laws of the
Commonwealth of

9



--------------------------------------------------------------------------------



 



Massachusetts, without reference to its principles of conflicts of laws. Any
actions concerning enforcement of this Agreement or in any way relating to the
subject matter of this Agreement shall be litigated only in Massachusetts state
or federal courts of proper jurisdiction and venue. Each party hereto expressly
agrees to submit to such jurisdiction and venue for the purposes of this
Agreement. Notwithstanding the foregoing, the Employer may seek to enforce the
Employee’s covenants described in Sections 6, 7, 8 and 9 hereof in any
jurisdiction and venue in which the Employee then resides, breaches or threatens
to breach such covenants.
     23.      Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto, and replaces all prior agreements, promises,
representations and understandings between the Employer and the Employee
whatsoever concerning the limited subject matter hereof (other than the Stock
Plan and any related Stock Option Agreement entered into between the Employer
and the Employee). There are no other agreements, conditions or representations,
oral or written, express or implied, which form the basis for this Agreement.
     24.      Assignment; Successors and Assigns, Etc. Neither the Employer nor
the Employee may make any assignment of this Agreement or any interest herein,
by operation of law or otherwise, without the prior written consent of the other
party; provided, however, that the Employer may assign its rights under this
Agreement without the consent of the Employee in the event that the Employer
shall effect a reorganization, consolidate with or merge into any other
corporation, partnership, organization or other entity, or transfer all or
substantially all of its properties or assets to any other corporation,
partnership, organization or other entity. This Agreement shall inure to the
benefit of and be binding upon the Employer and the Employee, their respective
successors, executors, administrators, heirs and permitted assigns.
     25.      Modification. No waiver or modification of this Agreement or of
any covenant, condition, or limitation contained herein shall be valid unless in
a writing of subsequent date hereto and duly executed by the party to be charged
therewith and no evidence of any waiver or modification shall be offered or
received in evidence in any proceeding, arbitration, or litigation between the
parties hereto arising out of or affecting this Agreement, or the rights or
obligations of the parties hereunder, unless such waiver or modification is in
writing, duly executed as aforesaid. The parties further agree that the
provisions of this Section may not be waived except as herein set forth.
     26.      Section Headings. The section headings contained in this Agreement
are for convenience only, and shall in no manner be construed as part of this
Agreement.
     27.      Waiver of Breach. The waiver by either party of a breach or
violation of any provision of this Agreement shall not operate as, or be
construed to be, a waiver of any subsequent breach thereof.
     28.      Notices. Any and all notices required or permitted to be given
under this Agreement shall be sufficient if furnished in writing, sent by
certified or registered mail, return receipt requested to the party’s address
set forth in the Prologue of this Agreement, or to such other address as such
party may specify in writing.

10



--------------------------------------------------------------------------------



 



     29.      Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year here above first written.

          MOLECULAR INSIGHT PHARMACEUTICALS, INC.
        By:   /s/ David S. Barlow       Name:   David S. Barlow        Title:  
Chairman & CEO       

                /s/ Donald Wallroth     Donald Wallroth           

11



--------------------------------------------------------------------------------



 



         

SCHEDULE A
(As Amended from time to time pursuant to Paragraph 3(a))
Base Compensation

                      Annual Rate of Base Compensation     Agreed to by Employee
    Agreed to by Employer    
$274,992.00 ($11,458.00 semi-monthly)
               

(Must be initialed by both parties each time amended to be effective.)
Exhibit A — Incentive Stock Option Grant

12